United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.C., Appellant
and
DEPARTMENT OF THE TREASURY, U.S.
MINT, Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 20-1525
Issued: June 8, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On August 20, 2020 appellant, through counsel, filed a timely appeal from an April 30,
2020 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.3

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2
3

5 U.S.C. § 8101 et seq.

The Board notes that, following the April 30, 2020 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

ISSUE
The issue is whether appellant has met his burden of proof to establish a right knee
condition causally related to the accepted October 25, 2018 employment incident.
FACTUAL HISTORY
On October 26, 2018 appellant, then a 51-year-old metal forming machine operator, filed
a traumatic injury claim (Form CA-1) alleging that on October 25, 2018 he felt his right knee snap
as he stepped down from the platform of press 902 while in the performance of duty. On the
reverse side of the claim form, his supervisor, C.C., acknowledged that the incident occurred in
the performance of duty and that there was no willful misconduct involved. Appellant stopped
work on October 25, 2018.
In support of his claim appellant submitted an October 26, 2018 witness statement from
G.M., a supervisor, who reported that on October 25, 2018 as appellant was stepping out of the
press he came down awkwardly and was immediately rubbing his right knee. G.M. recounted that
appellant stated “that hurt” and was treated in the employing establishment dispensary.
Appellant was treated by Dr. Matthew McLean, a Board-certified orthopedist, on
October 30, 2018, for right knee pain that began after he stepped out of a mint at work and felt a
pop and burning pain in the medial aspect of the right knee. Dr. McLean reported a history of a
prior knee arthroscopy; however, he was not sure if it was his left or right knee. He noted findings
of an antalgic gait on the right, effusion, hypersensitivity, and pain in the medial joint line.
Dr. McLean noted that x-rays of the right knee revealed mild medial joint space narrowing. He
diagnosed pain in the right knee, other tear of medial meniscus, right knee, initial encounter, and
effusion of the right knee. Dr. McLean aspirated appellant’s right knee and provided a cortisone
injection. He took appellant off work and referred him for a magnetic resonance imaging (MRI)
scan. In a medical note dated October 30, 2018, Dr. McLean diagnosed right knee medial
meniscus tear/effusion and aspirated the right knee. He indicated that appellant was temporarily
totally disabled.4
In a November 14, 2018 development letter, OWCP advised appellant of the deficiencies
of his claim, requested additional factual and medical evidence, and provided a questionnaire for
his completion. It afforded him 30 days to respond.
Appellant submitted a signed statement of certification dated December 6, 2018, which
was attached to OWCP’s development letter; however, he did not respond to the development
questionnaire.
In a December 6, 2018 attending physician’s report (Form CA-20), Dr. McLean noted that
appellant was injured at work on October 25, 2018 when appellant was stepping out of a mint and
felt a pop and burning pain in the right knee. He diagnosed right knee medial meniscus tear and
4
In a note dated November 1, 2018, Molly Pacius, a registered nurse and assistant to Dr. McLean, reported faxing
a prescription for an MRI scan of the right knee to OWCP and was awaiting authorization for the test and the diagnostic
results before returning appellant to work. By letter dated November 5, 2018, OWCP denied authorization for the
MRI scan of the right knee because his claim was not adjudicated.

2

effusion of the right knee and checked a box marked “Yes” indicating that appellant’s condition
had been caused or aggravated by an employment activity.
By decision dated December 18, 2018, OWCP denied appellant’s traumatic injury claim
finding that the factual evidence of record was insufficient to establish that the employment
incident occurred as described. Specifically, it noted that, as he had failed to respond to its
development questionnaire, there was insufficient evidence to establish the injury or event
occurred. OWCP concluded, therefore, that the requirements had not been met to establish an
injury as defined by FECA.
OWCP continued to receive evidence. Appellant was treated in the employing
establishment dispensary on October 25, 2018 for right knee pain. In a patient care injury report
dated October 25, 2018, a health care provider whose signature was illegible, noted that as
appellant stepped out of press 903 he felt a sensation in the medial aspect of the right knee.
Physical examination revealed pain in the right medial meniscus with range of motion and walking.
Appellant was diagnosed with right knee pain, rule out internal derangement, and history of
meniscal injury 25 years prior. He was released to sedentary duty. In an employee disposition
form dated October 25, 2018, the health care provider diagnosed right knee pain and recommended
sedentary work only. In a form report dated January 3, 2019, an employing establishment
registered nurse noted appellant was able to fully perform the physical requirements of the
position.
Dr. McLean evaluated appellant in follow-up on December 27, 2018, for right knee pain.
He reported improvement in his right knee range of motion. Appellant provided clarification of
how the injury occurred stating that he was stepping out of a press at the mint while at work.
Dr. McLean reviewed prior medical records, which showed that appellant had surgery on the left
knee on October 11, 2001. He diagnosed other tear of the medial meniscus, current injury, right
knee, subsequent encounter, and right knee medial meniscus tear. Dr. McLean noted that there
was no history of prior surgery on the affected right knee. He indicated that the initial injury
occurred when appellant was stepping out of a press at the mint. In a medical note dated
December 27, 2018, Dr. McLean diagnosed right knee medial meniscus tear and returned
appellant to work full duty on January 3, 2019.
In a statement dated January 10, 2019, appellant indicated that on October 25, 2018 while
stepping off a platform to exit a press he felt his knee snap and give out. He indicated that his
supervisor, G.M., witnessed the incident and sent him to the infirmary. Appellant sought treatment
from Dr. McLean on October 30, 2018 who aspirated appellant’s right knee and provided a
cortisone injection. He also reported a prior injury to his left knee in 2001.
On January 14, 2019 appellant requested an oral hearing before a representative of
OWCP’s Branch of Hearings and Review, which was held on April 4, 2019.
By decision dated July 23, 2019, OWCP’s hearing representative modified the
December 18, 2018 decision, finding that appellant had established that the employment incident
occurred as alleged, but affirmed the denial of the claim, finding that the medical evidence of
record was insufficient to establish a causal relationship between appellant’s diagnosed conditions
and the accepted October 25, 2018 employment incident.

3

OWCP received an October 3, 2019 report from Dr. McLean, who reviewed a
September 10, 2019 MRI scan of the right knee, which revealed a complex tear of the posterior
horn of the medial meniscus and degenerative changes in the medial compartment.5 Appellant
reported continued sharp pain across the medial aspect of the right knee. Examination of the right
knee revealed positive medial joint line tenderness and positive McMurray’s to the medial joint.
Dr. McLean diagnosed other tear of the medial meniscus, current injury, right knee, subsequent
encounter, and pain in the right knee. He administered a cortisone injection into the right knee.
In a January 23, 2020 narrative, Dr. McLean summarized his examination findings and
treatment of appellant’s right knee on October 30 and December 27, 2018 and October 3, 2019.
He opined that appellant developed a symptomatic right knee medial meniscus tear as a result of
the work injury on October 25, 2018 with acute effusion and onset of pain. Appellant reported an
acute effusion and an acute onset of pain. He underwent an MRI scan of the right knee on
September 10, 2019, which confirmed that he had a meniscal tear. Dr. McLean noted
administering several cortisone injections with short-term relief and opined that appellant would
be a candidate for knee arthroscopy and partial medial meniscectomy. He indicated that his
opinions were based upon a reasonable degree of medical certainty.
On January 31, 2020 appellant requested reconsideration.
By decision dated April 30, 2020, OWCP denied modification of the decision dated
July 23, 2019.
LEGAL PRECEDENT
An employee seeking benefits under FECA6 has the burden of proof to establish the
essential elements of his or her claim, including that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time
limitation of FECA,7 that an injury was sustained in the performance of duty as alleged, and that
any disability or medical condition for which compensation is claimed is causally related to the
employment injury.8 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.9
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established. First,
the employee must submit sufficient evidence to establish that he or she actually experienced the

5

This diagnostic study is not in the case record before the Board.

6

Supra note 2.

7

F.H., Docket No. 18-0869 (issued January 29, 2020); J.P., Docket No. 19-0129 (issued April 26, 2019); Joe D.
Cameron, 41 ECAB 153 (1989).
8

L.C., Docket No. 19-1301 (issued January 29, 2020); J.H., Docket No. 18-1637 (issued January 29, 2020);
James E. Chadden, Sr., 40 ECAB 312 (1988).
9
P.A., Docket No. 18-0559 (issued January 29, 2020); K.M., Docket No. 15-1660 (issued September 16, 2016);
Delores C. Ellyett, 41 ECAB 992 (1990).

4

employment incident at the time, place, and in the manner alleged. Second, the employee must
submit sufficient evidence to establish that the employment incident caused a personal injury.10
The medical evidence required to establish a causal relationship is rationalized medical
opinion evidence.11 The opinion of the physician must be based on a complete factual and medical
background of the employee, must be one of reasonable medical certainty, and must be supported
by medical rationale explaining the nature of the relationship between the diagnosed condition and
specific employment incident identified by the employee.12
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish a right knee
condition causally related to the accepted October 25, 2018 employment incident.
In support of his claim appellant submitted an October 30, 2018 report from Dr. McLean
who repeated appellant’s history of injury, noting that his right knee pain began after he stepped
out of a press at the mint where he worked. He diagnosed pain in the right knee, other tear of
medial meniscus, right knee, effusion of the right knee, and right knee medial meniscus tear. The
Board has held that the mere recitation of patient history does not suffice for purposes of
establishing causal relationship between a diagnosed condition and the employment incident.13
Without explaining physiologically how the accepted employment incident caused or contributed
to the diagnosed conditions, the physician’s report is of limited probative value.14
In a December 27, 2018 report, Dr. McLean noted that appellant clarified that his injury
occurred while stepping out of a press at the mint where he worked. He diagnosed other tear of
the medial meniscus, current injury, right knee, subsequent encounter, and right knee medial
meniscus tear. Dr. McLean noted that there was no history of prior surgery on the affected right
knee and opined that the initial injury occurred when appellant was stepping out of a press at the
mint. The Board has held that a report is of limited probative value regarding causal relationship
if it does not contain medical rationale explaining how a given medical condition was related to
an accepted employment incident.15 Without explaining how stepping out of a press at the mint
caused or contributed to appellant’s injuries, Dr. McLean’s December 27, 2018 report is of limited
probative value.16 Therefore, his medical report is insufficient to meet appellant’s burden of proof.

10

T.J., Docket No. 19-0461 (issued August 11, 2020); K.L., Docket No. 18-1029 (issued January 9, 2019); John J.
Carlone, 41 ECAB 354 (1989).
11
S.S., Docket No. 19-0688 (issued January 24, 2020); A.M., Docket No. 18-1748 (issued April 24, 2019);
Robert G. Morris, 48 ECAB 238 (1996).
12

T.L., Docket No. 18-0778 (issued January 22, 2020); Y.S., Docket No. 18-0366 (issued January 22, 2020);
Victor J. Woodhams, 41 ECAB 345, 352 (1989).
13

N.S., Docket No. 19-0167 (issued June 21, 2019); J.G., Docket No. 17-1382 (issued October 18, 2017).

14

M.N., Docket No. 19-0694 (issued September 3, 2019); A.B., Docket No. 16-1163 (issued September 8, 2017).

15

G.R., Docket No. 19-0940 (issued December 20, 2019); D.L., Docket No. 19-0900 (issued October 28, 2019).

16

See R.C., Docket No. 19-1770 (issued March 27, 2020); A.P., Docket No. 19-0224 (issued July 11, 2019).

5

In medical note dated October 30, 2018, Dr. McLean diagnosed right knee medical
meniscus tear and opined that appellant was temporarily totally disabled. In a medical note dated
December 27, 2018, he diagnosed right knee medial meniscus tear and returned appellant to work
full duty on January 3, 2019. Similarly, an October 3, 2019 report from Dr. McLean noted
reviewing a September 10, 2019 MRI scan of the right knee and diagnosed other tear of the medial
meniscus, current injury, right knee, subsequent encounter, and pain in the right knee. The Board
has held that medical evidence that does not provide an opinion regarding the cause of an
employee’s condition is of no probative value on the issue of causal relationship.17 As these notes
do not address causation, they are of no probative value and insufficient to meet appellant’s burden
of proof.
In a Form CA-20 dated December 6, 2018, Dr. McLean diagnosed right knee medial
meniscus tear and effusion of the right knee and checked a box marked “Yes” indicating that the
condition was caused or aggravated by the employment incident. The Board has held, however,
that a report that addresses causal relationship with a checkmark, without medical rationale
explaining how the employment incident caused or aggravated the diagnosed condition, is of
diminished probative value and insufficient to establish causal relationship.18
In a January 23, 2020 narrative, Dr. McLean opined that appellant developed a
symptomatic right knee medial meniscus tear as a result of the work injury on October 25, 2018.
Appellant reported an acute effusion and an acute onset of pain and an MRI scan of the right knee
confirmed a meniscal tear. Dr. McLean indicated that his opinions were based upon a reasonable
degree of medical certainty. While he provided affirmative opinions, which supported causal
relationship, he did not offer a rationalized medical explanation in any of these reports to support
his opinion. Medical evidence that provides a conclusion, but does not offer a rationalized medical
explanation regarding the cause of an employee’s condition is of limited probative value on the
issue of causal relationship.19
The record contains a patient care injury report dated October 25, 2018, from a health care
provider whose signature was illegible, who diagnosed right knee pain, rule out internal
derangement. Similarly, in an employee disposition form dated October 25, 2018, the health care
provider diagnosed right knee pain and recommended sedentary work only. The Board has held
that a report that is unsigned or bears an illegible signature lacks proper identification and cannot
be considered probative medical evidence as the author cannot be identified as a physician.20
These reports are, therefore, insufficient to establish appellant’s claim.
Appellant submitted a November 1, 2018 medical note and a January 3, 2019 medical
information duty status note, both from a registered nurse. However, certain healthcare providers
such as registered nurses, physical therapists, and social workers are not considered “physician[s]”

17

See L.B., Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued July 6, 2018).

18

See K.R., Docket No. 19-0375 (issued July 3, 2019); Deborah L. Beatty, 54 ECAB 340 (2003).

19

C.V., Docket No. 18-1106 (issued March 20, 2019); M.E., Docket No. 18-0330 (issued September 14, 2018);
A.D., 58 ECAB 149 (2006).
20

I.M., Docket No. 19-1038 (issued January 23, 2020); T.O., Docket No. 19-1291 (issued December 11, 2019).

6

as defined under FECA.21 Consequently, these reports do not constitute competent medical
evidence.22
The record contains x-rays of the right knee. The Board has explained that diagnostic
studies, standing alone, lack probative value as they do not address whether the employment
incident caused any of the diagnosed conditions.23
As the case record does not contain rationalized medical evidence sufficient to establish
causal relationship between the accepted October 25, 2018 employment incident and appellant’s
diagnosed conditions, the Board finds that appellant has not met his burden of proof.
On appeal, counsel contends that Dr. McLean’s reports were sufficient to establish causal
relationship. As discussed, however, appellant has not submitted rationalized medical evidence
establishing that he sustained a right knee condition causally related to the accepted October 25,
2018 employment incident, and thus, has not met his burden of proof to establish his claim.24
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish a right knee
condition causally related to the accepted October 25, 2018 employment incident.

Section 8101(2) provides that physician “includes surgeons, podiatrists, dentists, clinical psychologists,
optometrists, chiropractors, and osteopathic practitioners within the scope of their practice as defined by State law.”
See 5 U.S.C. § 8101(2); 20 C.F.R. § 10.5(t). See also Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal
Relationship, Chapter 2.805.3a(1) (January 2013); David P. Sawchuk, 57 ECAB 316, 320 n.11 (2006) (lay individuals
such as physician assistants, nurses, and physical therapists are not competent to render a medical opinion under
FECA); R.L., Docket No. 19-0440 (issued July 8, 2019) (nurse practitioners and physical therapists are not considered
physicians under FECA).
21

22

N.B., Docket No. 19-0221 (issued July 15, 2019).

23

R.C., Docket No. 19-0376 (issued July 15, 2019).

24

See K.K., Docket No. 19-1193 (issued October 21, 2019).

7

ORDER
IT IS HEREBY ORDERED THAT the April 30, 2020 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: June 8, 2021
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

